Digges, J.,


dissenting:

Once an attorney is disbarred for stealing his client’s moneys, as far as I am concerned, he has forfeited for all time *68his privilege to practice law in Maryland. No behavior impugns the professional and ethical integrity of an attorney more than thievery from those who retain that practitioner’s services and in him entrust their affairs; likewise, nothing reflects more poorly on the legal profession than this type of conduct. See Maryland St. Bar Ass’n v. Agnew, 271 Md. 543, 318 A.2d 811 (1974); Balliet v. Balto. Co. Bar Ass’n, 259 Md. 474, 270 A.2d 465 (1970); Bar Ass’n v. Marshall, 269 Md. 510, 307 A.2d 677 (1973). I am quite incapable of certifying to the public that Mr. Barton is deserving of the trust that the attorney-client relationship necessarily entails, and "reclothe him with all the indicia of honesty, character and competence” which the majority "on balance” believes he has earned.
Judge Smith has authorized me to state that he concurs with the views expressed herein.